Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION



 FREEDOM WATCH, INC.,
 c/o 7050 W. Palmetto Park Rd
 Boca Raton FL 33433
                             Plaintiff,
               v.                                     Case Number:
 YOUTUBE, LLC
 901 Cherry Avenue
 San Bruno, CA, 94066

 And

 SUNDAR PICHAI
 1600 Amphitheatre Pkwy
 Mountain View, CA, 94043
                              Defendants.
 ______________________________________




                                          COMPLAINT

        Plaintiff, FREEDOM WATCH, INC. (“Freedom Watch”) hereby files this action against

 Defendants YOUTUBE, LLC (“YouTube”), SUNDAR PICHAI. (“Pichai”), and GOOGLE LLC

 (“GOOGLE”) for declaratory and injunctive relief.

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 1332,

 28 U.S.C. §§ 2201-2202, and the Constitution of the United States for the unconstitutional

 violation of the First Amendment right to free speech as pleaded below.
                                                1
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 22




         2.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2), (d), and (e)(1). A

 substantial part of the events giving rise to this claim occurred in this District.

                                            THE PARTIES

         3.      Plaintiff Freedom Watch is a non-profit political interest group dedicated to

 preserving American freedom by (i) protecting Americans’ constitutional rights to privacy, free

 speech, and civil liberties, (ii) protecting America from corrupt business, labor, and government

 officials and their practices, (iii) preserving America’s freedom from foreign oil, (iv) preserving

 our national sovereignty against the terrorist state-controlled United Nations and socialistic,

 globalist interests, and (v) re-establishing the rule of law in America’s legal system.         By

 promoting true American values at home and around the world through concrete action – often

 utilizing hard-hitting legal cases and citizens grand juries – and through public advocacy and

 education in the media -- FREEDOM WATCH is at the forefront of preserving American

 freedom for today’s and succeeding generations.

         4.      As a non-profit, educational organization formed under 26 U.S.C. § 501(c)(3),

 Plaintiff FREEDOM WATCH depends on free access to the public square as a means for

 (i) participating in public debate, (ii) educating the public and disseminating its message to

 concerned American citizens and others around the world, and (iii) raising the funds necessary to

 support the effective and robust delivery of its message. In today’s Internet age, Freedom

 Watch’s ability to effectively access the public square depends heavily on unconstrained access

 to Internet-based social media platforms. When operated free of inappropriate censorship and

 discrimination, these social media platforms enable free and robust public debate, discussion,

                                                    2
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 22




 and education and provide organizations such as Freedom Watch with broad-based, real-time

 access to interested citizens and critical funding sources on a subscription-free basis. They

 enable Freedom Watch to efficiently and cost-effectively reach millions of Americans and

 efficiently perform its function as a Section 501(c)(3) educational non-profit foundation.

        5.        Defendant YouTube is California limited liability company with its principal

 place of business located at 901 Cherry Ave, San Bruno, CA.

        6.      Defendant Pichai is the CEO of Google, Inc., and Alphabet, Inc., and is therefore

 primarily responsible for the actions of YouTube.

                                      BACKGROUND FACTS

        7.      YouTube operates as a wholly-owned subsidiary of Google and Alphabet.

        8.      In 2020, YouTube boasted 37 million channels and 1.3 billion users, with three

 hundred (300) hours of video uploaded every minute and five (5) billion videos launched every

 day. It is one of the largest and most popular video distribution platforms on the Internet. It has

 more than four (4) billion hours of videos viewers every month, and an estimated five hundred

 (500) hours of video content are uploaded to YouTube every passing minute.

        9.      As of As of 2018, YouTube’s estimated worth was $160 billion.

        10.     YouTube’s Community Standards Guidelines regarding hate speech, incitement,

 or praise of violence are vague, broad, ill-defined, or not defined at all.

        11.     YouTube’s Community Standards Guidelines on Hate Speech provide:

        Hate speech is not allowed on YouTube. We remove content promoting violence
        or hatred against individuals or groups based on any of the following attributes:
        Age, Caste, Disability, Ethnicity, Gender Identity and Expression, Nationality,

                                                   3
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 22




        Race, Immigration Status, Religion, Sex/Gender, Sexual Orientation, Victims of a
        major violent event and their kin, Veteran Status.
        12.     Defendant Pichai is the Chief Executive Officer of Google, Inc. and the Chief

 Executive Officer of Alphabet, Inc., the parent company of Google.

        13.     Defendant Pichai exercises control over and implementation of the content and

 policy of YouTube and has spoken on behalf of and represented YouTube at Congressional

 hearings.

        14.     Democrat legislators have long feared conservatives, including President Donald

 Trump’s skilled use of social media as a threat to their own re-election efforts. These legislators

 exerted overt coercion, using both words and actions, to have Defendants censor the views and

 content with which Democrat Members of Congress disagreed, including those of Freedom

 Watch. Most recently, even President Joe Biden and the White House admittedly pressured and

 directed Defendants to censor content that was critical of the government for not fully disclosing

 the risks and negative reactions and side-effects of the Covid-19 vaccines, as well as related

 matters.

        15.      Not only did Democrat legislators openly voice their displeasure with

 Defendants for providing a platform to conservatives, but they also spoke publicly of the steps

 they would take against Defendants if Defendants continued to provide a platform for the

 expression of views and content contrary to the legislators’ own agendas.

        16.      Legislators (and in one instance Michelle Obama, the former First Lady) made it

 increasingly clear that they wanted conservatives and the views and content they espoused, to be

 banned from Defendants’ platform. S o too has President Biden and his White House and

                                                 4
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 22




 administration.

        17.         With Defendants purportedly shielded from liability for engaging in censorship

 by Section 230, the Democrat legislators then wielded that immunity, combined with threats to

 revoke that immunity or otherwise to regulate Defendants, to use Defendants as a tool to effect

 censorship and viewpoint discrimination against conservatives that the Democratlegislators knew

 they could not accomplish on their own.

        18.    Below are just some examples of Democrat legislators threatening new

 regulations, antitrust breakup, and removal of Section 230 immunity for Defendants and other

 social media platforms if YouTube did not censor views and content with which these Members

 of Congress disagreed, including the views and content of conservatives like Freedom Watch and

 President Trump:

        •      But I do think that for the privilege of 230, there has to be a bigger sense
        of responsibility on it. And it is not out of the question that that could be
        removed.” (Rep. Nancy Pelosi, Speaker of the House, April 12, 2019);

        •      “The idea that it’s a tech company is that Section 230 should be revoked,
        immediately should be revoked, number one. For Pichai and other platforms.”
        (Joe Biden/Interview inDecember of 2019 and published January 2020);

        •       “We can and should have a conversation about Section 230. – and the
        ways in which it has enabled platforms to turn a blind eye as their platforms are
        used to . . . enable domestic terrorist groups to organize violence in plain sight.”
        (Statement of US Sen. Mark Warner on Section 230 Hearing on October 28,
        2020.);

        •     “It’s long past time to hold the social media companies accountable for
        what’s published on their platforms.” (Bruce Reed, Biden’s Top Tech
        Advisor/December 2, 2020);

        •     @jack (Jack Dorsey) Time to do something about this Tweet. (Sen.
        Kamala Harris’Tweet, October 2, 2019);
                                                 5
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 22




       •      2020 Presidential candidate Sen. Kamala Harris calls on Twitter to
       suspend PresidentTrump’s account – (ABC News (go.com) October 2, 2019);

       •      If the president goes on Facebook and encourages violence, that you will
       make sure your company’s algorithms don’t spread that content and you will
       immediately remove those messages? (Sen. Markey October 28, 2020
       (Zuckerberg Senate Testimony));

       •      “Senator, yes. Incitement of violence is against our policy and there are
       not exceptions to that, including for politicians.” Mark Zuckerberg response,
       (November 17, 2020, Mark Zuckerberg and Jack Dorsey, Senate Tech Hearing);

       •      “…Daily, the president shocks our conscience and shakes the very
       foundations of our democracy using a powerful megaphone, social media. The
       President has used this microphone to spread vicious falsehoods and an apparent
       attempt to overturn the will of voters… Now, Mr. Zuckerberg and Mr. Dorsey,
       you have built terrifying tools of persuasion and manipulation with power far
       exceeding the robber barons of the last Gilded Age.” (Sen. Blumenthal (13:35)
       October 23, 2020: Tech CEO’s Senate Testimony)

       •       I have urged, in fact, a breakup of tech giants because they’ve misused
       their bigness and power. And indeed Section 230 reform, meaningful reform,
       including even possible repeal in large part because their immunity is way too
       broad and victims of their harms deserve a day in court. (Sen. Blumenthal (14:48)
       October 23, 2020: Tech CEO’s SenateTestimony);

       •      “Now is the time for Silicon Valley companies to stop enabling this
       monstrous behavior and go even further than they have already by permanently
       banning this man (Trump) from their platforms. (Michelle Obama on Twitter,
       January 7, 2021);

       •      “The law (230) acts as a shield allowing them (Internet platforms) to turn
       a blind eye. The SAFE TECH ACT brings 230 into the modern age and makes
       platforms accountable for the harm they cause.” (Sen. Mazie Hirono’s Tweet,
       February 5, 2021);

       •       Before the hearing the following statement was issued by the respective
       Democrat Chairmen. “This hearing will continue the Committee’s work of
       holding online platforms accountable for the growing rise of misinformation and
       disinformation. Industry self- regulation has failed. We must begin the work of
       changing incentives driving social media companies to allow and even promote
                                              6
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 7 of 22




        misinformation and disinformation.” (March 2021 Joint Hearing of the
        Communications and Technology Subcommittee); and

        •       “There’s no Constitutional protection for using social media to incite an
        insurrection. Trump is willing to do anything for himself no matter the danger to
        our country. His big lies have cost America dearly. And until he stops, YouTube
        must ban him. Which is to say, forever.” (Rep. Adam Schiff’s Tweet, May 5,
        2021).

        19.    Democrat Legislators not only voiced their threats (e.g., new regulations and

 removing Section 230 immunity) to social media platforms, but they also employed additional

 measures to deliver their unmistakable message that they were prepared to act against the social

 media platforms if Defendants did not increase their censorship of disfavored views and content

 of conservatives like Freedom Watch.

        20.     These additional measures included convening public hearings, issuing

 subpoenas, dragging in the CEOs of the largest social media companies to testify publicly before

 Congress, and subjecting these CEOs to lengthy, embarrassing questioning.

        21.    Some specific examples of these coercive actions were extended on Defendants:

        On July 29, 2020, Four Big Tech CEOs testified before the House in an antitrust
        hearing.Amazon Founder and CEO Jeff Bezos, Facebook Founder and CEO Mark
        Zuckerberg, Apple CEO Tim Cook, and Pichai attempted to defend their
        companies against accusations of anticompetitive practices. (Online Platforms and
        Market Power, Part 6: Examining the Dominance of Amazon, Apple, Facebook,
        and Google | U.S. House of Representatives Judiciary Committee); and


        On October 23, 2020, Mark Zuckerberg Testimony Transcript: Zuckerberg
        Testifies on Facebook Cryptocurrency Libra and Is Confronted on Child
        Exploitation on Facebook. (Zuckerberg Testifies on Facebook Cryptocurrency
        Libra | October 23, 2019); and




                                                7
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 8 of 22




        On November 17, 2020, Facebook CEO Mark Zuckerberg and Twitter CEO Jack
        Dorsey testified before the Senate Judiciary Committee on November 17. They
        were questioned on speech moderation policies. (Censorship, Suppression, and
        the 2020 Election | Hearings | November 17, 2020); and

        On March 25, 2021, Facebook's Mark Zuckerberg, Twitter's Jack Dorsey, and
        Pichai appeared virtually before the House Energy and Commerce Committee.
        (House Hearingon Combating Online Misinformation and Disinformation | March
        25, 2021)

        22.     With this coercion directed at Defendants by repeatedly requiring their

 appearance at hearings, and reinforcing their potential to impose regulations, and strip them of

 230 immunity, Democrat legislators intended to force Defendants into disrupting Freedom

 Watch’s and it’s subscribers access to its YouTube channel, its subscribers viewership, and the

 public at large. The ancillary benefit was to deny the public access to Freedom Watch’s content

 and views.

        23.     The message conveyed by Democrat legislators to Defendants was clear: use the

 authority of Section 230 to ban conservatives who uploaded content and views contrary to those

 legislators’ preferred points of view or lose the competitive protections of Section 230 and tens

 of billions of dollars of market share altogether.

        24.     YouTube is currently one of the largest social media platforms. Its very existence

 and growth have been directly fueled by Congressional legislation.

        25.     In 1996, Congress passed the Communications Decency Act of 1996, which

 amended the Telecommunications Act of 1934 Section 230(c) intending to promote the growth

 and development of social media platforms, as well as protect against the transmission of

 obscene materials over the Internet to children.

                                                      8
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 9 of 22




        26.     It is Congressional legislation commonly referred to as simply Section 230, or the

 “Good Samaritan” provision, that YouTube relies on to censor constitutionally permissible free

 speech from conservatives like Freedom Watch.

        27.     Section 230(c) provides:

        TREATMENT OF PUBLISHER OR SPEAKER. No provider or user of an
        interactive computer service shall be treated as the publisher or speaker of any
        information provided by another information content provider.

        CIVIL LIABILITY: No provider or user of an interactive computer service shall
        be held liable on account of—any action voluntarily taken in good faith to restrict
        access to or availability of material that the provider or user considers being
        obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise
        objectionable, whether or not such material is constitutionally protected; or any
        action taken to enable or make available to information content providers or
        others the technical means to restrict access to material described in paragraph
        (1).

        28.     Section 230(c) has accomplished and exceeded its original purpose in terms of

 promoting the growth and development of social media platforms.

        29.     For example, YouTube is one of the largest and most popular video distribution

 platforms on the Internet. It has more than four (4) billion hours of video views every month, and

 an estimated five (500) hours of video content are uploaded to YouTube every passing minute.

        30.     In 2020 alone, YouTube boasted thirty-seven (37) million channels, 1.3 billion

 people used YouTube, three hundred (300) hours of video were uploaded every minute, and five

 billion videos were uploaded every day.

        31.     As recently as the last few weeks, Defendant has been actively censoring any

 coverage, direct or indirect, of conservatives. Right Side Broadcasting Network (RSBN) was


                                                 9
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 10 of 22




  suspended for seven (7) days from YouTube’s platform, preventing it from livestreaming a rally

  held by President Trump in Sarasota, Florida on the basis that they had violated YouTube’s

  Community Guidelines. Freedom Watch was also suspended for publishing on YouTube Dr.

  Judy Mikovits’ criticism of Dr. Anthony Fauci and the Covid-19 vaccines.

         32.    On the other hand, on July 3, 2021, police arrested a group of eleven (11) heavily

  armed people who call themselves “The Rise of the Moors” after an armed standoff in the middle

  of a highway near Boston, Massachusetts. According to local police, the group claimed that they

  did not recognize U.S. or Massachusetts law. Yet this group has a YouTube account and spreads

  their message there without their account being taken down.

         33.    As discussed in the Harvard Journal of Law & Public Policy, Leary, Mary Graw,

  The Indecency and Injustice of Section 230 of the Communications Decency Act, Vol. 41, No. 2,

  pg. 564, 565 (2018):

         Congress expressly stated that th[is] is the policy of the United States ‘to ensure
         vigorous enforcement of Federal criminal laws to deter and punish trafficking in
         obscenity, stalking, and harassment by means of computer.’ That said, Congress
         appeared to recognize that unlimited tort-based lawsuits would threaten the then-
         fragile Internet and the ‘freedom of speech in the new and burgeoning Internet
         medium.’

         Although these two goals required some balancing, it was clear from the text and
         legislative history of § 230 that it was never intended to provide a form of
         absolute immunity for any and all actions taken by interactive computer services.
         Section 230 is not ‘a general prohibition of civil liability for web-site operators
         and other content hosts.’ Rather, Congress sought to provide limited protections
         for limited actions

         34.    In passing 230(c), Congress permits, but does not mandate, action by social media

  platforms: Section 230(c) permits YouTube to take down or block speech deemed

                                                 10
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 11 of 22




  “objectionable… whether or not such material is constitutionally protected.” Section 230(c) also

  pre-empts all conflicting state laws, preventing such censorship from being “made illegal… by

  any provisions of the laws of a State.”

         35.     In relying on the permissive language of Section 230 and statements and actions

  of Democrat legislators, those legislators made it clear that they had a “strong preference” for the

  censoring of the views and content of conservatives like Freedom Watch, for example:

         COVID-19 “misinformation,” including the lack of safety and efficacy of
         hydroxychloroquine and the use of face masks.

         COVID-19 originated in the Wuhan province of China and was a transmission
         from scientists in a government.

         Questioning the integrity and results of the 2020 Presidential election

         36.     Freedom Watch was not “free to decline” the speech restrictions imposed by

  YouTube in its Terms of Service (TOS) if they wished to use the YouTube platform. Use of its

  platform was expressly conditioned on agreeing to these restrictions, or User access was denied.

         37.     Federal actors are also sharing the fruits of YouTube censorship of conservatives

  like Freedom Watch. These benefits include:

         a.       The Centers for Disease Control and Prevention (CDC) and the White
         House have used Defendants to inexpensively and effectively promote their
         directives, messages, and policies concerning COVID-19; and suppress
         contradictory medical views and conten

         b.      Suppression of information suggesting or showing flaws in CDC and/or
         otherfederal governmental policy;

         c.       Increasing the number of visitors to the CDC’s website;



                                                  11
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 12 of 22




            d.       Boosting the CDC’s highly questionable reputation as reliable and
            authoritative inits factual and policy determinations;

            e.    Creating a false impression of unequivocal support in the scientific
            communityfor the CDC and other governmental directives;

            f.       And suppression of opinions and information that might lead people to
            takeactions contrary to the government’s preferences.

            38.    The CDC has publicly stated that it works with “social media partners,” including

  YouTube, to “curb the spread of vaccine misinformation.” In a document dated October 11,

  2019, the CDC expressly stated that it was “engaging . . . partners” to “contain the spread of

  [vaccine] misinformation” and specifically states that the CDC would “work with social media

  companies” to that end.

            39.    YouTube is among the social media “partners” referred to by the CDC.

            40.    As is often the case within the medical community, experts disagree. Leading

  experts within the CDC have had sharp disagreements with the CDC policy.

            41.    For example, Martin Kulldorff, nationally renowned infectious disease

  epidemiologist and biostatistician of Harvard Medical School, was part of the CDC’s vaccine

  safety advisory committee but was removed from it as soon as he publicly disagreed with the

  agency’s pause of the Johnson and Johnson COVID vaccine. The committee accused him of

  “bias.”

            42.    Four days after he was removed, the CDC once again allowed the Johnson and

  Johnson vaccine to be administered, effectively adopting Kuldorff’s stated position for which he

  was punished.

            43.    Pierre Kory, MD, was the medical director for the Trauma and Life Support
                                                  12
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 13 of 22




  Center, in the outpatient pulmonary medicine clinic, at UW Health at the University of

  Wisconsin, where he performed bronchoscopy and pleural procedures. Kory is an expert in

  critical care ultrasonography, winning the British Medical Association’s 2015 President’s Choice

  award in medical textbooks for his work on Point of Care Ultrasound, along with his co-editors.

         44.     Kory is also the president of the Front Line COVID-19 Critical Care (FLCCC)

  Alliance. The FLCCC Alliance describes itself on its website as the following:

         [A] group of highly published, world renowned Critical Care physician/scholars –
         with the academic support of allied physicians from around the world – to
         research and develop lifesaving protocols for the prevention and treatment of
         COVID-19 in all stagesof illness.

         45.     In December, Kory was called to testify before the Senate Homeland Security

  Committee and spoke about Ivermectin, which the FLCCC Alliance describes as an “FDA-

  approved anti-parasitic agent” that “had been shown in numerous controlled trials around the

  world to prevent and treat COVID-19.” YouTube banned Kory’s Congressional testimony

  because he promoted Ivermectin.

         46.      The FLCCC Alliance condemned YouTube’s censorship in a press release. It is

  more dangerous for social media giants like YouTube to indiscriminately discredit and

  summarily remove official government information given under oath by world-renowned

  medical experts. Kory told Fox News that, “[This is] not only a slippery slope but in

  contradiction to one of our most valued founding principles as a country.”

         47.     The FLCCC Alliance has written extensively about Ivermectin. It has, in part,

  stated as follows:



                                                 13
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 14 of 22




         [The FLCCC Alliance] discovered that Ivermectin, an anti-parasitic medicine, has
         highlypotent anti-viral and anti-inflammatory properties against COVID-19…

         Fortunately, it now appears that Ivermectin, a widely used anti-parasitic medicine
         with known anti-viral and anti-inflammatory properties is proving a highly potent
         and multi- phase effective treatment against COVID-19. (FLCCC Ivermectin in
         the prophylaxis andtreatment of COVID-19 | Page 1)

         48.     Plaintiff’s uploads about COVID-19 were censored by YouTube, as only the

  narrative crafted by Dr. Fauci, National Institute of Allergy and Infectious Diseases, and CDC

  was allowed on YouTube regarding best practices for treating COVID-19.

         49.      Well-known American journalist Sharyl Attkisson from CBS states that she was

  censored: “YouTube has removed the ‘Full Measure’ investigation that followed the money

  regarding hydroxychloroquine and the IV medicine Remdesivir, calling the story ‘dangerous.’ It

  is chilling to see third parties with so much control respond to the behest of propagandists who

  are desperate to control the message and keep certain facts hidden.”

         50.     The following is her lead-in to her interview with Plaintiff: “If you’ve watched

  the news lately, you might be under the impression that a medicine President Trump touted as a

  possible game-changer against coronavirus—has been debunked and discredited. Two divergent

  views of the drug hydroxychloroquine have emerged: the negative one widely reported in the

  press and another side you’ve probably heard less about. Never has a discussion about choices of

  medicine been so laced with political overtones. Today, how politics, money, and medicine

  intersect with coronavirus.” (Sharyl Attkisson Website)

         51.     The following is an excerpt of her interview:

         President Trump: Now, it may not work, in which case, hey, it didn’t work.

                                                 14
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 15 of 22




         Sharyl: Studies from China and France sparked early hope that a malaria drug—
         hydroxychloroquine— might work against coronavirus.

         President Trump: And it may work, in which case it’s going to save a lot of lives.

         Sharyl: But with President Trump’s first endorsement, there was a major media-
         driven effort to portray hydroxychloroquine as dangerous quackery. The
         campaign was assisted by an online report in mid-April. It said for sick
         coronavirus patients treated by the Veterans Administration, hydroxychloroquine
         did not help and was linked to increased deaths. She has placed her interview and
         report on her own website to prevent a total silencing. It is, (Full Measure News)

         52.     President Trump and Freedom Watch have also expressed the view on YouTube

  that COVID-19 originated in the Wuhan laboratory in China and would specifically refer to it as

  the “China virus.”

         53.     Subsequently, YouTube Users posting comments discussing the Wuhan

  laboratory in China as the origin of COVID-19 or referring to COVID-19 as the “China virus”

  were similarly censored (flagged, demonetized, banned, etc.)

         54.     For example, Jennifer Zeng, who blogged about the now widely accepted Wuhan

  lab leak theory and posted about it on YouTube, was censored. YouTube sent her a message

  stating, “We’ve determined that your channel is no longer eligible for monetization.”

         55.     Uploads concerning a lack of integrity in the 2020 Presidential election were then

  similarly censored.

         56.     For example, Right Side Broadcasting Network was censored for posting one of

  President Trump’s speeches. Additionally, Right Side Broadcasting Network’s channel was

  suspended earlier on February 28, 2021, for streaming President Trump’s speech from the




                                                 15
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 16 of 22




  Conservative Political Action Committee, often called “C-PAC.” The channel was suspended for

  two weeks.

          FACTS PERTAINING TO FREEDOM WATCH’S YOUTUBE CHANNEL

         57.        Freedom Watch has maintained a YouTube channel since September of 2010, and

  has amassed nearly 8 million views on its videos during that time.

         58.        Freedom Watch has experienced steady growth on its channel from its inception

  up until about five (5) years ago, when its growth suddenly plateaued. This conduct is continuing

  to the present.

         59.        On information and belief, this stagnated growth is a direct result of the actions of

  the Defendants in actively censoring Freedom Watch’s content and using its algorithm to drive

  viewers away from Freedom Watch’s channel.

         60.        On information and belief, this is accomplished by two means—first, people who

  are subscribed to Freedom Watch’s channel were no longer receiving updates on Freedom

  Watch’s new videos and second, Freedom Watch’s content was not being shown to unsubscribed

  YouTube users who are potentially interested in Freedom Watch’s content.

         61.        In addition, Defendants have also now twice suspended Freedom Watch’s

  YouTube account in an attempt to censor and suppress Freedom Watch’s viewpoints.

         62.        Most recently, Freedom Watch held its Third Continental Congress in

  Philadelphia, Pennsylvania, and had as delegate speaker Dr. Judy Mikovits.

         63.        Dr. Mikovits spoke about the COVID-19 pandemic, based on her medical and

  other expertise, and this video was put up on YouTube.

                                                     16
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 17 of 22




          64.    Defendants responded by deleting the Dr. Mikovits video and suspending

  Freedom Watch’s YouTube account.

          65.    This is textbook viewpoint discrimination and illegal censorship under the First

  Amendment to the Constitution.

                                   FIRST CAUSE OF ACTION
                Violation of the First Amendment to the United States Constitution

          66.     Plaintiff Freedom Watch re-alleges and incorporates by reference the allegations

  in the preceding paragraphs of this Complaint as if fully set forth herein.

          67.     Pursuant to Section 230, Defendants are encouraged and immunized by

  Congress to censor constitutionally protected speech on the Internet, including by and among its

  approximately 2.3 billion users that are citizens of the United States.

          68.     Using its authority under Section 230 together and in concert with other social

  media companies, the Defendants regulates the content of speech over a vast swath of the

  Internet.

          69.     Defendants are vulnerable to and react to coercive pressure from the federal

  government, Democrat legislators and President Bidento regulate specific speech.

          70.     In censoring the specific speech at issue in this lawsuit and suspending Plaintiff,

  Defendants were acting in concert with federal officials, including officials at the CDC and the

  (Biden) White House.

          71.     As such, Defendants’ censorship activities amount to state action.

          72.     Defendants’ censoring the Plaintiff’s YouTube channel violates the First

  Amendment to the United States Constitution because it eliminates the Plaintiff’s participation in
                                                   17
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 18 of 22




  a public forum and the right to communicate to others their content and point of view.

         73.     Defendants’ censoring of the Plaintiff from its YouTube channel violates the First

  Amendment because it imposes viewpoint and content based restrictions on the Plaintiff’s access

  to information, views, and content otherwise available to the general public.

         74.      Defendants’ censoring of the Plaintiff violates the First Amendment because it

  imposes a prior restraint on free speech and has a chilling effect on social media Users and non-

  Users alike.

         75.      Defendants’ blocking of Plaintiff from its YouTube channels violates the First

  Amendment because it imposes a viewpoint and content-based restriction on the ability of the

  Plaintiff to petition the governmentfor redress of grievances.

         76.      Defendants’ censorship of the Plaintiff from its channel violates the First

  Amendment because it imposes a viewpoint and content-based restriction on their ability to

  speak and the public’s right to hear and respond.

         77.     Defendant Pichai is sued in his personal capacity and is liable in damages because

  he was personally responsible for YouTube’s unconstitutional censorship of the Plaintiff,

  including YouTube’s suspension of Plaintiff.

         78.     Defendant Pichai is also sued in his official capacity, along with YouTube itself,

  for injunctive relief to and for the unconstitutional censorship of the Plaintiff including

  YouTube’s suspension of Plaintiff.

                               SECOND CAUSE OF ACTION
      Declaratory Judgment of Unconstitutionality of Section 2230 and the Communications
                                         Decency Act


                                                  18
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 19 of 22




         79.      Plaintiff Freedom Watch re-alleges and incorporates by reference the allegations

  in the preceding paragraphs of this Complaint as if fully set forth herein.

         80.     In censoring Plaintiff, Defendants relied upon and acted pursuant to Section 230

  of the Communications Decency Act.

         81.     Defendants would not have censored and suspended Plaintiff but for the

  immunity purportedly offered by Section 230.

         82.     Section 230(c)(2) purports to immunize social media companies from liability for

  action taken by them to block, restrict, or refuse to carry “objectionable” speech even if that

  speech is “constitutionally protected.” 47 U.S.C. § 230(c)(2).

         83.     In addition, Section 230(c)(1) also has been interpreted as furnishing an

  additional immunity to social media companies for action taken by them to block, restrict, or

  refuse to carryconstitutionally protected speech.

         84.     Section 230(c)(1) and 230(c)(2) were deliberately enacted by Congress to induce,

  encourage, and promote social medial companies to accomplish an objective—the censorship of

  supposedly “objectionable” but constitutionally protected speech on the Internet—that Congress

  could not constitutionally accomplish itself.

         85.     Congress cannot lawfully induce, encourage, or promote private persons to

  accomplish what it is constitutionally forbidden to accomplish.” Norwood v. Harrison, 413 US

  455, 465 (1973).

         86.     Section 230(c)(2) is therefore unconstitutional on its face, and Section 230(c)(1)

  islikewise unconstitutional insofar as it has been interpreted to immunize social media companies

                                                   19
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 20 of 22




  for action they take to censor constitutionally protected speech.

         87.     Section 230(c)(2) on its face, as well as Section 230(c)(1) when interpreted as

  described above, are also subject to heightened First Amendment scrutiny as content- and

  viewpoint-based regulations authorizing and encouraging large social media companies to censor

  constitutionally protected speech on the basis of its supposedly objectionable content and

  viewpoint. See Denver Area Educational Telecommunications Consortium, Inc. v. FCC, 518

  U.S. 727 (1996).

         88.     Such heightened scrutiny cannot be satisfied here because Section 230 is not

  narrowly tailored, but rather a blank check issued to private companies holding unprecedented

  power over the content of public discourse to censor constitutionally protected speech with

  impunity, resulting in a grave threat to the freedom of expression and to democracy itself;

  because the word “objectionable” in Section 230 is so ill-defined, vague and capacious that it

  results in systematic viewpoint-based censorship of political speech, rather than merely the

  protection of children from obscene or sexually explicit speech as was its original intent; because

  Section 230 purports to immunize social media companies for censoring speech on the basis of

  viewpoint, not merely content; because Section 230 has turned a handful of private behemoth

  companies into “ministries of truth” and into the arbiters of what information and viewpoints can

  and cannot be uttered or heard by hundreds of millions of Americans; and because the legitimate

  interests behind Section 230 could have been served through far less speech-restrictive measures.

         89.     Accordingly, Plaintiff seeks a declaration that Section 230(c)(1) and (c)(2) are

  unconstitutional insofar as they purport to immunize from liability social media companies and


                                                  20
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 21 of 22




  other Internet platforms for actions they take to censor constitutionally protected speech.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff FREEDOM WATCH prays for judgment against Defendants as

  follows:

      A.       An award of Compensatory and Punitive damages to the Plaintiff in an amount to be

  determined at trial;

      B.       An injunction and declaratory judgment ordering YouTube to immediately reinstate

  access of Plaintiff to their YouTube account;

      C.        An injunction and declaratory judgment ordering YouTube to remove its warning

  labels and misclassification of all content of the Plaintiff and to desist from any further warnings

  or classifications;

      D.       Adjudgment declaring Sections 230(c)(1) and (c)(2) of the Communications

  DecencyAct of 1996 unconstitutional;

      E.       An award of attorneys’ fees and costs to Plaintiff in an amount to bedetermined; and

      F.       An award of punitive damages to Plaintiff in an amount to be determined at trial.

      G.       An award of such other and further relief as the Court may deem just and proper.


           PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

  Dated: July 21, 2021                                 Respectfully submitted,

                                                       /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                       General Counsel
                                                  21
Case 1:21-cv-22614-BB Document 1 Entered on FLSD Docket 07/21/2021 Page 22 of 22




                                            FL Bar No. 246220
                                            FREEDOM WATCH, INC.
                                            7050 W. Palmetto Park Road
                                            Boca Raton, FL 33433
                                            Tel.: 561-558-5536
                                            Email: leklayman@gmail.com




                                       22
